The contentions of the plaintiff are that a general zoning ordinance of the city of Toledo is a valid enactment under' the police power and that defendants should he enjoined from violating the zoning ordinance even if the effect is substantial confiscation of their property; that the modern trend and the weight of authority in the United States sustain the validity of zoning ordinances which are regulations designed to promote the public convenience “shall ever be held subservient to the public welfare.”